Order, Supreme Court, New York County (Paula J. Omansky, J.), entered November 26, 2004, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record discloses that the parties never entered into a binding agreement, oral or written. The e-mails at issue were not signed by defendant and, in any event, did not indicate that the parties had agreed to the major terms of a stock transfer. The June 5 e-mail, which did not originate with defendant’s officers, did not state that the parties agreed upon the terms of the purported agreement or that the agreement had been finalized. Moreover, there is no indication that the person who sent the e-mail had authority to bind defendant to the terms set forth in the e-mail.
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Buckley, P.J., Andrias, Catterson and Malone, JJ.